Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.

Response to Arguments
Examiner acknowledges the Response After Final Action filed on 06/21/2022 in response to the Final Action mailed on 04/19/2022.
Applicant's arguments filed 06/21/2022, Pages 7-16, have been fully considered but they are not persuasive.  
Applicant submits on Page 8, regarding the 35 U.S.C. 103 rejection for claim 1, that the proposed modifications comprise an impermissible substantial reconstruction of the cited reference.  
Applicant submits that the teachings of prior art to Litman (US 4,588,116) and McFarland (US 4,678,154) would require substantial reconstruction and redesign of the primary prior art to Rhoads (US 6,540,685) (Page 8 of Arguments).  More specifically Applicant argues that the modifications based on the teaching of Rhoads would require changing the orientation of the cradle of Rhoads (Page 8).
The examiner respectfully disagrees.  Rhoads teaches a holster with a cradle that secures the transducer of an ultrasound imaging device.  Litman teaches in a similar field of endeavor, holsters, and teaches a strap or arm that is integrally formed with the backing of the cradle.  The addition of strap or arm that is integrally formed with the backing of Rhoad’s cradle, based on the teachings of Litman would not require substantial reconstruction and redesign of the holster of Rhoads, and further would not require changing the orientation of the cradle of Rhoads.  Such a strap or arm, as taught by Litman, would provide an integrated strapping mechanism that can releasably retain the object in the cradle while providing additional support.  Additionally, providing an integrated support with a strap to a cradle is merely combining prior art elements (integrated support and strap and cradle) according to known methods to yield predictable results (See MPEP 2143). Further, integrally forming separate elements such as a support member and strap is merely a matter of obvious engineering choice (See MPEP 2144.04 Section V., b.; In re Larson, 340 F.2d 965,968, 144 USPQ 347,349).
Applicant further argues that Litman includes features such as the ribs 49, recesses, and projections 42 and such a modification would comprise a substantial reconstruction of the holster of Rhoads which is intended to be vertically supported by a strap in order to maintain the ultrasound diagnostic device and would not allow the ultrasound diagnostic device to be easily operated by a user or keep the transducer in a position to prevent collision with objects (See Page 10 of Arguments).  
The examiner respectfully disagrees.  Rhoads does not state that the holster is intended to be vertically supported by a strap in order to maintain the ultrasound diagnostic device.  As stated in Rhoads, Col. 6, lines 1-10, the purpose of the holster is to prevent the transducer 22 from colliding with objects and people, and is positioned close to the user’s body.  Therefore, in modifying Rhoads with the additional teachings of the ribs 49, recesses, and projections 42, by Litman, allows for the holster of Rhoads to be attached alternatively close to a user’s body, and prevent from colliding with objects and people by the attaching the holster to a belt, as taught by Litman.  Additionally, Applicant’s arguments concerning Litman’s features of the ribs 49, recesses, and projections 42, appears to be in regards to dependent claim 20, and not claim 1.  Therefore, these non-claimed elements are not given weight in regards to claim 1.
Applicant argues the cited references present no motivation to modify the primary reference to comprise a strap removably attachable to a front of a cradle as claimed (Page 11).  As stated in the 35 U.S.C. 103 claim 1 rejection, in the most recent office action, the limitation “such that the second portion of the unitary support member and strap is removably attachable to the front of the cradle to secure the ultrasound imaging device in the cradle" is an intended use limitation and a limited patentable weight is given, since the limitation is not positively recited function of the claimed opening of the second portion of the unitary support member and strap.  McFarland teaches a second portion of the unitary support member and strap comprises at least one opening to receive a portion of the front of the cradle, and it is noted that the second portion of the unitary support member and strap is capable of being removably attachable to the front of the cradle to secure the held object in the cradle, and thus would read on “such that the second portion of the unitary support member and strap is removably attachable to the front of the cradle to secure the ultrasound imaging device in the cradle.  The motivation of the teachings of McFarland is based on the second portion of the unitary support member and strap comprising at least one opening to receive a portion of a front of the cradle, which would allow the second portion of the arm of the holster of Rhoads, in view of Litman, to be secured, and limit the relative movement of the arm.  Additionally, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For the reasons above, claim 1 remains rejected.  Dependent claims 3-11, 14-18, 20, and 21 are rejected for at least the reason that they inherit deficiencies by nature of their dependency on claim 1.  Applicant provides similar arguments for independent claim 23, and there claim 23 remains rejected based on similar reasonings as claim 1.
Applicant has amended independent claim 30, and the arguments are based on the new amended limitations.  The examiner agrees that applicant’s amendment overcomes the combination of Rhoads, Litman, and McFarland, however, further search and consideration are needed.  
Additionally, new claims 38 and 39 introduce new limitations that have not been considered before, and thus further search and consideration are needed.  
/RAJEEV P SIRIPURAPU/            Primary Examiner, Art Unit 3793